Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. The title recites only a generic “control system,” a name that could apply to nearly any device. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Switching Recording Formats in Response to Emotion Intensity.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the “units” in claims 1, 3, 4, and 6, specifically:
“a recording information generating unit” in claim 1
“a recording control unit” in claim 1
“an emotion determining unit” in claim 1
“a switching control unit” in claim 1
“the emotion determining unit” in claims 3 and 4
“a second recording information acquiring unit” in claim 6
“the recording control unit” in claim 6
“a video generating unit” in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because it recites “A computer-readable medium having stored thereon a program for a control system that: processes at least part of information . . .” The specification does not limit a computer-readable medium to physical media, so the scope of the claim encompasses signals and carrier waves, which are none of a machine, manufacture, process, or composition of matter. In addition, a stored program on a medium itself cannot process data; there needs to be a processor, CPU, or other hardware that executes the stored program to process data. The examiner suggests amending the present claim to recite ““A non-transitory computer-readable medium having stored thereon a program for a control system that when executed by a processor: processes at least part of information . . .”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fithian et al. (U.S. 2009/0192961, hereinafter “Fithian”).
Regarding Claim 1, Fithian teaches a control system (fig. 1, system 105; Abstract and ¶ [0021]) comprising:
a recording information generating unit that processes at least part of information detected continuously by a sensor and generates information in a first recording format or information in a second recording format having a larger amount of information than that of the information in the first recording format (fig. 1, sensor 106 and media processor 112 with media encoder 114; ¶ [0022] and [0024]—the media processor is a recording information generating unit that processes information detected by the sensor and enables the variable bitrate media encoder 114 to generate information with a first bitrate or information with a second bitrate. The two bitrates comprise different formats, with one having a larger amount of information than the other);
a recording control unit that causes information generated by the recording information generating unit to be recorded (fig. 1, data store 115; ¶ [0023] and [0029]);
an emotion determining unit that determines intensity of an emotion at the control system based on at least part of information detected by the sensor (fig. 1, Importance Inference Engine 
a switching control unit that switches a recording format of information which the recording control unit causes to be recorded from the first recording format to the second recording format in response to increase in intensity of an emotion determined by the emotion determining unit if the recording information generating unit is being caused to generate the information in the first recording format (¶ [0023] – [0024] and [0031] – [0032]—a switching control unit switches the recording format {bitrate} according to increases or decreases in the emotional intensity).
Regarding Claim 7, Fithian teaches wherein the recording control unit causes information generated by the recording information generating unit to be transmitted to an external server and causes the server to record the information (¶ [0014]).
Regarding Claim 8, Fithian teaches a system comprising: the control system according to claim 7; and the server (¶ [0014]).
Regarding Claim 9, Fithian teaches a computer-readable medium having stored thereon a program for a control system (Abstract and ¶ [0011] – [0012]) that: processes at least part of information detected continuously by a sensor and generates information in a first recording format or information in a second recording format having a larger amount of information than that of the information in the first recording format (fig. 1, sensor 106 and media processor 112 with media encoder 114; ¶ [0022] and [0024]—the media processor is a recording information generating unit that processes information detected by the sensor and enables the variable bitrate media encoder 114 to generate information with a first bitrate or information with a second bitrate. The two bitrates comprise different formats, with one having a larger amount of 
determining intensity of an emotion at the control system based on at least part of information detected by the sensor (fig. 1, Importance Inference Engine 113; ¶ [0004] – [0005], [0021] and [0031]—the importance inference engine determines a level of emotional intensity as detected by the sensor); and
switching a recording format of the information to be recorded from the first recording format to the second recording format in response to increase in the determined intensity of the emotion if the information in the first recording fonnat is being generated (¶ [0023] – [0024] and [0031] – [0032]—a switching control unit switches the recording format {bitrate} according to increases or decreases in the emotional intensity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fithian, as applied to claim 1, above, in view of Thenius, Ronald, Payam Zahadat, and Thomas Schmickl (“EMANN-a model of emotions in an artificial neural network,” ECAL 2013: The Twelfth European Conference on Artificial Life. MIT Press, 2013; hereinafter “Thenius”).
Regarding Claim 2, Fithian does not specifically teach the emotion determining unit determines the intensity of the emotion using a neural network based on at least part of 
All of the claimed elements were known in Fithian and Thenius and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the neural network of Thenius with the emotion intensity of Fithian to yield the predictable result of the emotion determining unit determining the intensity of the emotion using a neural network based on at least part of information detected by the sensor. One would be motivated to make this combination for the purpose of expanding the usefulness of the changing of recording formats by applying it to the emotional intensity/interest of a machine with artificial emotions.
Regarding Claim 3, Fithian/Thenius teaches wherein a plurality of artificial neurons constituting the neural network includes an emotion artificial neuron which is an artificial neuron for which a current emotion is defined, and the emotion determining unit determines intensity of an emotion in the control system based on an internal state of the emotion artificial neuron (Thenius, pp. 831-833, “From the biological concept to a mathematical representation” section—the emotional neural network {EMANN} models and determines emotion based on the internal state of neurons).
Regarding Claim 4, Fithian/Thenius teaches wherein
a plurality of artificial neurons constituting the neural network includes an endocrine artificial neuron which is an artificial neuron for which a state of generation of an endocrine 
the emotion determining unit determines intensity of an emotion in the control system based on an internal state of the endocrine artificial neuron (Thenius, pp. 831-833, “From the biological concept to a mathematical representation” section—the emotional neural network {EMANN} models and determines emotion based on the internal state of the endocrine neurons).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fithian, as applied to claim 1, above, in view of Xiong et al. (U.S. 2013/0004083, hereinafter “Xiong”).
Regarding Claim 5, Fithian teaches, wherein
the sensor includes an image sensor that captures images of a photographic subject continuously (¶ [0004] and [0023] – [0024]—the camera includes an image sensor that captures images of a photographic subject continuously),
the information in the first recording format includes shape data expressing a shape of an object an image of which is captured by the image sensor, and
the information in the second recording format includes moving image data which has a larger amount of information than that of other data and is based on an output of the image sensor (¶ [0023] – [0024]—data of interest can be recorded as video at a high bit rate, i.e. moving image data which has a larger amount of information than other forms of data).
Fithian does not specifically teach the information in the first recording format includes shape data expressing a shape of an object an image of which is captured by the image sensor. However, Xiong teaches information in a first recording format includes shape data expressing a 
All of the claimed elements were known in Fithian and Xiong and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the shape determination and storage format of Xiong with the first recording format of Fithian to yield the predictable result of the information in the first recording format includes shape data expressing a shape of an object an image of which is captured by the image sensor; and the information in the second recording format includes moving image data which has a larger amount of information than that of shape data and is based on an output of the image sensor. One would be motivated to make this combination for the purpose of reducing the complexity and cost of storing information that does not need a high degree of detail, as suggested by Xiong, ¶ [0004] – [0005].
Regarding Claim 6, Fithian/Xiong teaches a second recording information acquiring unit that acquires the information in the second recording format recorded by the recording control unit and including the moving image data; and a video generating unit that generates a video to be presented to a user based on the moving image data included in the information in the second recording format acquired by the second recording information acquiring unit (Fithian, fig. 1, playback processing components; ¶ [0026] – [0027]—video in the second recording format is acquired and presented to a user).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Takahashi (U.S. 2018/0184959) teaches a system that uses sensors (such as a camera or audio sensors) to determine the emotion of a person
Llewellynn et al. (U.S. 2012/0259240) teaches using non-verbal responses in video data to determine an emotion and intensity of a person using a neural network or other machine learning system
Ludwig et al. (U.S. Patent 10,015,445) teaches a conference room system that observes emotions of participants and annotates a log with periods of harmony and contention
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAL SCHNEE/Primary Examiner, Art Unit 2129